Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158551 & (15)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158551
                                                                   COA: 343807
                                                                   Saginaw CC: 74-000598-FY
  ROBERT THOMPSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 10, 2018
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to hold this
  case in abeyance is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2019
         p0722
                                                                              Clerk